                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 AISHA PHILLIPS, et al.,

                        Plaintiffs,

        v.

 SELECT MANAGEMENT RESOURCES,                               Case No.: 1: 19-cv-325-CCE-JEP
 LLC; ANDERSON FINANCIAL SERVICES,
 LLC; LOANMAX, LLC; LOANSMART, LLC;
 KIPLING FINANCIAL SERVICES, LLC;
 NORTH AMERICAN TITLE LOANS, LLC,

                        Defendants.


  MEMORANDUM OF LAW IN SUPPORT OF MOTION OF CAROLINA TITLE
LOANS, INC. AND FAST AUTO LOANS, INC. FOR LEAVE TO FILE AMICI CURIAE
    BRIEF IN SUPPORT OF DEFENDANTS’ RESPONSE IN OPPOSITION TO
     PLAINTIFFS’ MOTION TO STAY AND TO COMPEL ARBITRATIONS

       Carolina Title Loans, Inc. and Fast Auto Loans, Inc. (“CTL” and “FAL” or “Movants”)

are South Carolina and Virginia companies engaged in the car title lending business,

respectively. Movants submit that they can offer the Court an important out-of-state industry

perspective regarding reasons why the Court should deny Plaintiffs’ Motion to Stay and Compel

Arbitrations, and rather, address the constitutional issues which Movants believe are dispositive

and would provide critical guidance for the entire out-of-state car title lending industry that lends

money to North Carolina residents.


                                       I.     ARGUMENT

       District courts have discretion whether to grant leave to file an amicus brief. Jin v.

Ministry of State Sec., 557 F. Supp. 2d 131, 136 (D.D.C. 2008); see also Stuart v. Huff, 706 F.3d

345, 355 (4th Cir. 2013) (noting that non-parties have the option to file amicus briefs in district




       Case 1:19-cv-00325-CCE-JEP Document 47 Filed 06/18/19 Page 1 of 5
court proceedings and that such amici “often make useful contributions to litigation”). LR 7.5 of

this Court provides that prospective amici must file along with the proposed brief, a motion that

states the nature of movant’s interest, identify the parties supported, and set forth the reason why

an amicus brief is desirable and why the matters asserted are relevant to the disposition of

the case. Local Rule 7.5(b).


         A. INTEREST OF THE MOVANTS

         Like Defendant1 car title lending companies, Movants are South Carolina and Virginia

companies engaged in the car title lending business, respectively, who both lend money to North

Carolina residents who travel across the borders of North Carolina and enter into written loan

agreements with each respective company.          Movants are licensed and/or supervised to do

business in each state in which they operate and are specifically authorized and/or permitted

under their respective state’s laws to engage in the car title lending business. Like Defendants in

the above-captioned case, Movants enter into loan agreements, which are governed by the laws

of their respective state, with North Carolina residents. In addition, Movants’ loan agreements

with its borrowers contain arbitration clauses that apply to certain disputes. Movants have been

subject to similar claims that Plaintiffs have raised in the above-captioned case. Movants

therefore have a keen interest in having these key threshold constitutional issues raised by

Defendants as to the applicability or inapplicability of North Carolina law first addressed and

ruled upon by the Court (rather than by an arbitrator) so that Movants, Defendants, and other out-

of-state car title lending business that lend money to North Carolina residents have guidance and



1
    The term “Defendants” refers to the car title lending defendants in the above-captioned case.
    Movants understand that Defendant Select Management Resources, LLC and LoanMax, LLC
    are not operating as car title lending companies.

                                                  2



         Case 1:19-cv-00325-CCE-JEP Document 47 Filed 06/18/19 Page 2 of 5
certainty regarding current loans outstanding with North Carolina residents and regarding the

legality of lending money to North Carolina residents in the future.


       B. THE MATTERS ASSERTED IN THE AMICI BRIEF ARE USEFUL AND
          RELEVANT AS TO WHETHER THE COURT SHOULD FIRST ADDRESS
          THE CONSTITUTIONALITY AND APPLICABILITY OF NORTH
          CAROLINA LAW ON THE OUT-OF-STATE LENDING TRANSACTIONS
          AT ISSUE AND THEREFORE DENY PLAINTIFFS’ MOTION TO STAY
          AND TO COMPEL ARBITRATIONS

       Movants seek leave to provide the Court with an important industry perspective regarding

why the Court should first address the constitutionality and applicability of North Carolina law

regarding out-of-state car title lenders like Defendants who happen to lend money to North

Carolina residents. Movants believe that other out-of-state car title lenders who lend money to

North Carolina residents share this view and are subject to similar claims that have been raised

by Plaintiffs in this action. Movants agree with Defendants that the constitutional issue they

have raised is a legal question and if resolved in favor of Defendants would extinguish Plaintiffs’

claims. As a matter of judicial and litigation efficiency, this legal issue is best to be decided by

this Court.

       Movants further submit that they, along with all other out-of-state car title lenders who

lend money to North Carolina residents, have a vested interest in this case and would be deeply

impacted by the rulings that the Court may order in this case regarding whether the key threshold

constitutional issue raised by Defendants is to be considered and resolved by this Court or

handled in piecemeal fashion with hundreds, perhaps thousands, of individual arbitrations.




                                                 3



       Case 1:19-cv-00325-CCE-JEP Document 47 Filed 06/18/19 Page 3 of 5
                                    II.     CONCLUSION

       For the foregoing reasons, Movants respectfully ask that this Court grant the Motion for

Leave to File Amici Curiae Brief.



       Respectfully submitted, this the 18th day of June, 2019.



                                            WYATT EARLY HARRIS & WHEELER, LLP
                                            Attorneys for Movants

                                            By:/s/ Scott F. Wyatt
                                            Scott F. Wyatt
                                            North Carolina Bar No. 18754
                                            1912 Eastchester Drive, Suite 400
                                            High Point, NC 27265
                                            Phone: 336-819-6007
                                            Email: swyatt@wehwlaw.com

                                            By:/s/ Donavan J. Hylarides
                                            Donavan J. Hylarides
                                            North Carolina Bar No. 44487
                                            1912 Eastchester Drive, Suite 400
                                            High Point, NC 27265
                                            Phone: 336-819-6009
                                            Email: dhylarides@wehwlaw.com




                                                4



      Case 1:19-cv-00325-CCE-JEP Document 47 Filed 06/18/19 Page 4 of 5
                                 CERTIFICATE OF SERVICE

        I, Donavan J. Hylarides, hereby certify that on this day I electronically filed the foregoing
MEMORANDUM OF LAW IN SUPPORT OF MOTION OF CAROLINA TITLE
LOANS, INC. AND FAST AUTO LOANS, INC. FOR LEAVE TO FILE AMICI CURIAE
BRIEF IN SUPPORT OF DEFENDANTS’ RESPONSE IN OPPOSITION TO
PLAINTIFFS’ MOTION TO STAY AND TO COMPEL ARBITRATIONS with the Clerk
of Court using the CM/ECF system which will send notification of such filing to attorneys of
record.

       This the 18th day of June, 2019.

                                              WYATT EARLY HARRIS & WHEELER, LLP
                                              Attorneys for Movants

                                              By:/s/ Donavan J. Hylarides
                                              Donavan J. Hylarides
                                              North Carolina Bar No. 44487
                                              1912 Eastchester Drive, Suite 400
                                              High Point, NC 27265
                                              Phone: 336-819-6009
                                              Email: dhylarides@wehwlaw.com




2429897




                                                 5



       Case 1:19-cv-00325-CCE-JEP Document 47 Filed 06/18/19 Page 5 of 5
